               Case 2:20-cv-00662-JLR Document 7 Filed 06/25/20 Page 1 of 4



 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9

10          THE HANOVER INSURANCE                          CASE NO. C20-0662JLR
            COMPANY,
11                                                         ORDER TO SHOW CAUSE ON
                                  Plaintiff,               SUBJECT MATTER
12                 v.                                      JURISDICTION

13
            INTREPID LAW GROUP, LLC, et
14          al.,

15                                Defendants.

16          Before the court is Plaintiff The Hanover Insurance Company’s (“Hanover”)
17   complaint. (Compl. (Dkt. # 1).) The court has reviewed Hanover’s complaint and finds
18   that it does not adequately allege the court’s subject matter jurisdiction over this action.
19   (See generally id.) Accordingly, the court ORDERS Hanover to file a submission within
20   14 days of the date of the order demonstrating the court’s subject matter jurisdiction.
21          Federal district courts are “courts of limited jurisdiction,” possessing “only that
22   power authorized by Constitution and statute.” Exxon Mobil Corp. v. Allapattah Servs.,


     ORDER - 1
               Case 2:20-cv-00662-JLR Document 7 Filed 06/25/20 Page 2 of 4



 1   Inc., 545 U.S. 546, 552 (2005). If a federal court determines that it lacks subject matter

 2   jurisdiction at any time during a dispute, the court must dismiss the action. See Fed. R.

 3   Civ. P. 12(h)(3); Hertz Corp. v. Friend, 559 U.S. 77, 94 (2010) (“Courts have an

 4   independent obligation to determine whether subject-matter jurisdiction exists, even

 5   when no party challenges it.”); Rosales v. United States, 824 F.2d 799, 803 n.4 (9th Cir.

 6   1987). The party invoking the court’s jurisdiction must allege facts that establish the

 7   court’s subject matter jurisdiction. Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-61

 8   (1992).

 9          Rule 8(a) requires a complaint to contain “a short and plain statement of the

10   grounds for the court’s jurisdiction.” Fed. R. Civ. P. 8(a). Hanover alleges that the

11   court’s subject matter jurisdiction rests on 28 U.S.C. § 1332 because the matter in

12   controversy exceeds the sum of $75,000.00 and the action is between citizens of different

13   states. (Compl. ¶¶ 2.2-2.3.) Federal law defines diversity jurisdiction in terms of

14   citizenship. Lightfoot v. Cendant Mortg. Corp., 769 F.3d 681, 690 (9th Cir. 2014) (citing

15   28 U.S.C. § 1332(a)). “In cases where entities rather than individuals are litigants,

16   diversity jurisdiction depends on the form of the entity.” Johnson v. Columbia Props.

17   Anchorage, LP, 437 F.3d 894, 899 (9th Cir. 2006).

18          Hanover asserts claims against Defendant Intrepid Law Group, LLC (“Intrepid”),

19   and Defendant 4200 Letitia, LLC (“4200 Letitia”), both of which are limited liability

20   companies. (See Compl. ¶¶ 1.2, 1.9.) A court assessing diversity jurisdiction in a

21   proceeding involving a limited liability company must consider the citizenship of all

22   members of the limited liability company. Johnson, 437 F.3d at 899 (“[A]n LLC is a


     ORDER - 2
               Case 2:20-cv-00662-JLR Document 7 Filed 06/25/20 Page 3 of 4



 1   citizen of every state of which its owners/members are citizens.”). However, the only

 2   allegations that Hanover provides concerning the members of these Defendants are that

 3   Intrepid “is a Washington Limited Liability Company . . . with members residing in the

 4   State of Washington” and that 4200 Letitia “is a limited liability company formed under

 5   the laws of the State of Washington.” (Compl. ¶¶ 1.2, 1.9.)

 6          Hanover’s allegations are insufficient for the court to determine if it has diversity

 7   jurisdiction over this matter. First, Hanover does not allege that all the members of

 8   Intrepid are citizens of Washington State. (See id. ¶ 1.2.) The court could reasonably

 9   interpret Hanover’s allegation to mean that only some of Intrepid’s members are citizens

10   of this state. (See id.) Moreover, Intrepid does not allege the domicile or citizenship of

11   any of the members of 4200 Letitia. (See id. ¶ 1.9.) The court cannot be assured of its

12   subject matter jurisdiction because Hanover fails to allege the identity and citizenship of

13   each member of the two limited liability company Defendants. To correct this pleading

14   deficiency and to assure the court’s subject matter jurisdiction over this matter, Hanover

15   must provide the court with information concerning both the identity and the citizenship

16   of each member of Intrepid and each member of 4200 Letitia.

17          Based on the foregoing analysis, the court ORDERS Hanover to SHOW CAUSE

18   why this matter should not be dismissed pursuant to Federal Rule of Civil Procedure

19   12(h)(3) for lack of subject matter jurisdiction. Hanover must file a response within 14

20   days of the filing date of this order. If Hanover fails to file a timely response that

21   //

22   //


     ORDER - 3
               Case 2:20-cv-00662-JLR Document 7 Filed 06/25/20 Page 4 of 4



 1   satisfies the court that it has subject matter jurisdiction, the court will dismiss this action

 2   without prejudice.

 3          Dated this 25th day of June, 2020.

 4

 5                                                       A
                                                         JAMES L. ROBART
 6
                                                         United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 4
